Citation Nr: 1726640	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-00 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel









INTRODUCTION

The Veteran served on active duty from September 1986 to March 1987 and from September 1988 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board draws attention to treatment records indicating that the Veteran uses inhalational or oral bronchodilator therapy on a daily basis.  See February 2011 Compensation and Pension Examination note; September 2012 nurse practitioner note, medication list.  However, the claim for an increased rating for bronchitis has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and the Board does not have jurisdiction over it.  Therefore, the Board finds it appropriate to refer the matter of entitlement to an increased rating for the service-connected bronchitis with reactive airway disease to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

FINDINGS OF FACT

1.  Service connection is in effect for low back strain with limitation of motion (40%); bronchitis with reactive airway disease (10%); and hemorrhoids (0%).  

2.  The Veteran reported that she worked as a clerk from January 1993 to December 1994 and from January 1997 to December 1997; she is currently unemployed with a one year of college education.  

3.  The most credible and probative evidence reflects that the Veteran does not meet the schedular criteria for TDIU, and her service-connected low back strain with limitation of motion and hemorrhoids do not present such an exceptional disability picture that the available schedular evaluations are inadequate.
4.  The most credible and probative evidence reflects that, while the Veteran's bronchitis with reactive airway disease presents an exceptional disability picture, it does not warrant a referral for extraschedular evaluation.


CONCLUSION OF LAW

The requirements for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In a claim for increase, the VCAA requires notice of types of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

There is no indication in this record of a failure to notify.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In November 2010, the RO mailed the Veteran a VCAA letter detailing the evidentiary requirements of a TDIU claim, the efforts that she could take to develop her claim, and VA's responsibilities to assist her.  She has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3) ). 

With regard to the duty to assist, the Veteran's pertinent post-service treatment records have been secured, including records from the Social Security Administration (SSA).  The Veteran was also afforded a VA examination in February 2011.  In her January 2013 VA Form 9, the Veteran challenged the adequacy of the examination.  Specifically, the Veteran contended that the examiner did not review her C-file and did not provide a sufficient rationale for her findings.  

The Board acknowledges the examiner's notation that she did not review the Veteran's C-file.  However, the examiner explicitly indicated that he reviewed the Veteran's medical treatment records, including electronic VA medical records.  Moreover, the examination reflects a complete and accurate understanding and consideration of the medical history.  Therefore, the Board finds that the mere failure to review the Veteran's C-file while having fully reviewed her treatment records constitutes harmless error and is not prejudicial.  

The Veteran also contends that the examiner did not provide a sufficient rationale for her findings.  The fact that the rationale provided by an examiner does not explicitly lay out the examiner's journey from the facts to a conclusion does not render the examination inadequate.  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  Medical records must be read as a whole and in the context of the evidence of record.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Based on the examiner's full review of the Veteran's medical records and his thorough and detailed findings from a physical examination, the Board finds that the rationale provided by the examiner is sufficient.  Id.  For these reasons, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board determines that VA's duty to assist, including with respect to obtaining relevant records and a VA examination, has been met.  38 C.F.R. § 3.159(c)(4) (2016).

Legal Criteria & Analysis

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purposes of these ratings, a single disability will be considered if the disabilities are of one or both upper extremities, one or both lower extremities disabilities resulting from a common etiology, disabilities affecting a single bodily system, multiple injuries incurred in the same action, or multiple disabilities incurred as a prisoner of war.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background.  It must be shown that the service-connected disability produces unemployability without regard to advancing age. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes his case outside of the norm.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran contends that her service-connected low back strain, bronchitis, and hemorrhoids prevent her from obtaining and maintaining substantially gainful employment.  See September 2010 VA Form 21-8940.  In a July 1992 rating decision, the Veteran was granted service connection for a low back strain, bronchitis, and hemorrhoids.  The Veteran's hemorrhoids were assigned a noncompensable rating.

According to a November 1997 VA psychology note, the Veteran reported having quit her job in order to drive her daughter to school when she was denied a shift change needed to accommodate her daughter's school schedule.  See November 2, 1997 VA psychology note.  The Veteran was given contact information to assist her in finding a new job.  See November 18, 1997 VA psychology note.  Subsequently, the Veteran underwent a VA examination for mental disorders.  See February 1998 Compensation and Pension Examination Report.  The examiner reported the Veteran as stating that she quit her last job due to experiencing back pain.  Id.  The examiner also stated that the Veteran described having limited social support and limited desire to have social interactions.  Id.  The examiner diagnosed the Veteran with posttraumatic stress disorder (PTSD) and depressive disorder and determined that, overall, the Veteran's psychiatric symptomatology "should be expected to have a mild impact on her social and occupational functioning."  Id.  

In April 1998, the Veteran reportedly stated that she tried working at several jobs without success, citing problems with back pain.  See April 1998 VA addendum to psychology note.  Similarly, the Veteran reportedly stated in subsequent mental status examination that she stopped working due to back trouble.  See October 1998 mental status examination (SSA).  The examiner determined that "it would not be all surprising" if the symptoms that accompanied the Veteran's depression interferes with her occupational and interpersonal functioning.  Id.

The Veteran was diagnosed with schizoaffective disorder in February 1999.  See VA February 1999 addendum to psychology note.  Subsequently, the Veteran presented to a psychology consultation.  See March 1999 VA general psychology note.  The Veteran reportedly stated that she was not working and did not want to work for someone else because her supervisors "have always made the job difficult for her."  Id.  In addition, the Veteran reportedly stated that she would work if she could go into business for herself.  Id.

During an unrelated RO hearing in May 1999, the Veteran reportedly testified that she left her last job due to back problems and had left a previous job due to her asthma.  Id.  In addition, the Veteran is quoted as stating that she applied to other jobs but was turned down "for a number of reasons."  Id.  The Veteran then reportedly stated that she did not apply to jobs because they required a lot of strenuous activity.  Id. 

A June 1999 SSA disability determination found the Veteran disabled due to paranoid schizophrenia and anxiety disorder.  See June 1999 SSA disability determination; May 1999 SSA psychiatric review technique.  
In an October 2001 psychological assessment, the Veteran reportedly stated that she has a history of problems at work related to not getting along well with others.  See October 2001 VA psychological assessment.  The examining physician determined that the Veteran's PTSD symptoms significantly impacted the Veteran's social and occupational functioning.

In a November 2002 rating decision, the RO granted the Veteran a 40 percent disability rating for her low back strain.  

The Veteran underwent a VA examination in February 2004 to evaluate her back.  See February 2004 Compensation and Pension Examination Note.  According to the examiner, Waddell's signs were positive for over-reaction to pain and pain with light-touch.  The examiner stated that there was a significant straight leg raise discrepancy between the sitting portion of the straight leg raise and the hip flexion and extension while standing.  The examiner also noted giveaway weakness and increased pain with active simulated truncal rotation and axial loading.  In addition, the examiner noted that the pain was in a non-anatomic distribution.  The examiner further stated that Waddell's signs when present have been correlated with symptom exaggeration in individuals with low back pain as in the Veteran's case.  Based on his findings, the examiner concluded that the Veteran was disabled as much by her reaction to the pain as to the pain itself and that the Veteran's objective findings are in no way commensurate with the level of impairment and disability that she reports.  

In April 2008, the Veteran underwent VA examinations to evaluate the severity of her hemorrhoids, bronchitis, and back pain.  See April 2008 Compensation and Pension Exam Report for Respiratory Exam; April 2008 Compensation and Pension Exam Report for Rectum and Anus Exam.  In her report, the examiner noted that the Veteran had trouble breathing with exertion.  According to the examiner, the Veteran reported having asthma attacks about once a month and that her asthma was in good control with albuterol inhaler and Combivent, which she uses 3 times a day with albuterol.  Id.  The Veteran reportedly stated that her asthma gets worse with the cold, weather, dust, and moisture exposure.  Id.  With regard to her back, the Veteran reportedly rated her pain at 4 out of 10 in intensity and takes 10 mg of methadone daily for constant back pain.  Id.  The Veteran also reportedly complained of some numbness and weakness in the legs when she walks with back pain.  Id.  The examiner noted limitation of motion and functional impairment with constant back pain.  The examiner also stated that the Veteran used a walker and can only walk 7 to 10 steps without it.  In addition, the examiner reported the Veteran as stating that her back pain affects her daily activities, such as eating, grooming, bathing, toileting, and dressing.  Id.  According to the examiner, a physical examination of the Veteran's back showed possible tenderness at the level of L2-L5, a reduced range of motion, and pain with minimal movements.  The examiner determined that the Veteran's functions were very limited due to back pain, which limited her day to day life.  Furthermore, the examiner determined that her hemorrhoids were poorly controlled with medicine and that her asthma has gotten worse and is sometimes poorly controlled with medicine. 

A May 2008 rating decision granted the Veteran a 10 percent disability rating for her bronchitis.

According to a September 2010 VA administrative note, the Veteran reported having been involved in an automobile accident in January 2010.  See September 2010 VA administrative note.  In the note, the physician stated that the Veteran reported increased pain throughout her body that required an increased pain medication dose.  Id.

In September 2010, the Veteran filed her claim for TDIU.  See September 2010 VA Form 21-8940.  In the application, the Veteran reported that she worked as a clerk from January 1993 to December 1994 and lost 6 months of work due to illness.  Id.  She also reported that she worked as a clerk from January 1997 to December 1997 and lost 8 months of work due to illness.  Id.  According to the Veteran, she became too disabled to work in November 1997 due to her service-connected disabilities.  Id.  In addition, the Veteran noted that she completed 1 year of college education.  Id.  In support of her claim, the Veteran filed a statement contending that the evidence, particularly the findings of the April 2008 VA examination, clearly indicates that her back condition and other service-connected conditions prevent her from securing and following substantially gainful employment.  See September 2010 Statement in Support of Claim.  The Veteran also contends in her statement that the RO failed in its duty to assist by not referring to the numbness and weakness in her legs secondary to her service-connected back condition noted in the April 2008 VA examination.  Id.

The Veteran presented to a medication management and supportive psychotherapy session in October 2010.  See October 2010 VA mental health note.  According to the corresponding mental health note, the Veteran reported back pain that had worsened since the January 2010 automobile accident.  Id.  The Veteran reportedly stated that when she is depressed she will not want to do anything and will just lie in bed.  Id.  The Veteran also reportedly stated that when she is active she uses her computer.  Id.  In addition, the Veteran reportedly stated that she experiences significant sleepiness and sedation during the day due to her increased dosage of methadone for her increased pain following the January 2010 automobile accident.  Id.  The examiner reported the Veteran as stating that she has consequently fallen asleep while cooking and no longer drives as much as she used to.  Id.

In January 2011, the Veteran was admitted to the hospital with complaints of chest pain.  See January 2011 VA history and physical note.  According to the physician, the Veteran denied shortness of breath.  Id.  The physician gave an assessment of costochondritis vs. ACS vs. malingering vs. asthma.  The Veteran was subsequently referred to the cardiac unit.  See January 2011 VA cardiology procedure consultation note.

A further VA examination was performed in February 2011.  See February 2011 Compensation and Pension Examination note.  In her report, the examiner noted that she did not review the Veteran's C-file, but did review the Veteran's medical records, including electronic VA medical records.  According to the examiner, the Veteran reported having stopped working in November 1997 due to her breathing problems and back problems.  Id.  The Veteran also reportedly stated that she had depression at the time which "took a different avenue."  Id.  However, when asked whether she quit, was fired, or took disability, the Veteran reportedly stated that she "kept going back and forth to the doctor."  Id.  In regard to her breathing problems, the Veteran reportedly complained of a productive cough in the winter going into the spring and which produces what she described as sputum.  Id.  In addition, the Veteran reportedly complained of periodic dyspnea and exertion after walking 20 steps.  Id.  The examiner also stated that the Veteran reported having 3 attacks of asthma per month and that she was in the ER three weeks prior due to a flare-up.  Id.  However, the examiner reported that medical records showed that the Veteran presented to the ER for chest pain, not asthma, and was admitted to the cardiac unit.  The examiner also noted no periods of incapacitation requiring bedrest and treatment by a physician during the past 12 months.  The Veteran reportedly stated that the used an albuterol inhaler every night.  Id.

Further, the examiner stated that the Veteran reported of constant pain in the low back that radiates to the left leg.  See February 2011 Compensation and Pension Examination note.  The Veteran described the pain as an aching pain that rates as 5 out of 10 in intensity at baseline and complained of flare-ups of increased back pain that rates as "100 [out of] 10" in intensity.  Id.  According to the examiner, the Veteran stated that the flare-ups occur every day and last 3 hours.  Id.  The examiner determined that, according to the Veteran's reports, she would be completely incapacitated during flare-ups.  The examiner also reported the Veteran as complaining of numbness and paresthesias in the left leg and left arm and hand as well as secondary bladder and bowel problems.  Id.  The examiner noted that the left arm and hand are not anatomically related to the low back.  The Veteran, the examiner reported, presented with a rolling walker that she uses inside and outside of the house and has a corset brace that she wears in the winter.  She reportedly can walk 20 steps and stand for 5 minutes.  However, the examiner found that she walked "quite well" with the walker.  Id.  Her back condition did not interfere with her ability to perform her daily activities except cooking and going to the bathroom.  The examiner did not find the Veteran in any apparent distress.  However, when she was touched with slight pressure on any part of her body, she reportedly screamed and cried loudly.  Her screaming would reportedly stop immediately after the touching stopped.  The examiner stated that the Veteran's reaction was out of proportion to any objective evidence for any pathology and that she made no effort on examination and did not move.  As a result, according to the examiner, a range of motion test could not be performed.  The examiner also noted no incapacitating episodes during the past 12 month period with acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  Imaging studies of the Veteran's spine showed mild degenerative changes in the lumbar spine without malalignment.

With regard to her hemorrhoids, the Veteran rated her pain at 10 out of 10 in intensity and compared the pain to someone pouring alcohol inside a wound or lighting matches.  See February 2011 Compensation and Pension Examination note.  However, the examiner noted no objective signs of distress.  A rectal examination found no evidence for colostomy or fecal leakage.  The rectal lumen was found to be normal size and the anus of normal size and tone.  No clinical signs of anemia or anal fissures were found.  A single external anal hemorrhoid with no evidence for thrombosis was noted.  However, the rectal area was not touched due to the Veteran screaming during the examination and due her history of sexual trauma.

In her report, the examiner also determined that the Veteran's back injury was exacerbated by the January 2010 motor vehicle accident for which she was using methadone.  In addition, the examiner determined that the small hemorrhoid was more likely than not due to straining from constipation secondary to use of methadone than due to straining from a remote hemorrhoid from military service.

The Veteran presented to a mental health consultation in April 2011.  See April 2011 VA mental health note.  According to the psychiatrist, the Veteran was able to walk, though slowly and somewhat stiffly.  Subsequently, the Veteran presented to an orthopedic surgery consultation.  See May 2011 VA orthopedic surgery consultation note.  During the consultation, the Veteran reportedly stated that someone helped her fix her hair and dress herself.  Id.  The Veteran also reportedly stated that she wore a sturdy back brace and used a wheelchair routinely.  Id.

In May 2012, the Veteran visited her primary care physician.  See May 2012 VA primary care physician note.  According to the primary care note, the Veteran reported that most of her physical activity involves doing laundry.  Id.  A subsequent primary care note reported the Veteran as stating that she did housework and maneuvered around her residence with a walker.  Id.

According to a September 2012 nurse practitioner note, the Veteran was prescribed albuterol for oral inhalation every 6 hours as needed for shortness of breath.  See  September 2012 nurse practitioner note, medication list.

The Veteran filed a VA Form 9 in January 2013.  See January 2013 VA Form 9; see also July 2011 Notice of Disagreement.  In the form, the Veteran reiterated the contentions made in her September 2010 Statement in Support of Claim.  In addition, the Veteran contended that the February 2011 VA examination was inadequate because the examiner noted that she did not review the C-file.  Id.  The Veteran also contended that the examiner did not provide a sufficient rationale for her findings.  Id.  Further, the Veteran claimed entitlement to TDIU on an extraschedular basis.  Id. 

At the outset, the Board notes that the Veteran's service-connected disabilities do not meet the schedular requirements for entitlement to TDIU.  For the entirety of the appeal period, the Veteran's low back strain was rated as 40 percent disabled, her bronchitis was evaluated as 10 percent disabled, and her hemorrhoids were evaluated as 0 percent disabled.  As a result, the Veteran's combined evaluation for compensation of 50 percent falls short of the required 70 percent for multiple service-connected disabilities under 38 C.F.R. § 4.16(a).  Nonetheless, the Board acknowledges the Veteran's contention of entitlement to TDIU on an extraschedular basis.  See January 2013 VA Form 9.  As the Veteran does not meet the schedular requirements and has raised the issue of extraschedular entitlemenent to TDIU, the only remaining question in this case is whether she is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability for purposes of an extraschedular TDIU evaluation under 38 C.F.R. § 4.16(b).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Upon review of the record, the Board finds, first, that the Veteran's current disability evaluation for her bronchitis with reactive airway disease does not contemplate its documented level of severity.  According to the February 2011 VA examination, the Veteran reported to using an albuterol inhaler every night.  See February 2011 Compensation and Pension Examination note.  In addition, a September 2012 nurse practitioner note stated that the Veteran was prescribed albuterol for every 6 hours.  See September 2012 nurse practitioner note, medication list; see also April 2008 VA examination.  However, a 10 percent disability evaluation corresponds to intermittent, as opposed to daily, inhalational or oral bronchodilator therapy.  38 C.F.R. § 4.71 (a).  Therefore, the assigned schedular evaluation for the Veteran's bronchitis is inadequate.

Although not necessary to proceed in the extraschedular analysis, the Board further finds that the Veteran's disability level and symptomatology of the Veteran's low back strain and hemorrhoids are contemplated by the assigned schedular evaluations.  The Board acknowledges the Veteran's reduced range of motion and functional ability, including in walking and performing daily activities.  However, a 40 percent disability evaluation already contemplates a reduced range of motion of the thoracolumbar spine.  Moreover, the competent and credible evidence of record does not support any findings of ankylosis of the spine or incapacitating episodes of intervertebral disc syndrome (IVDS) as determined by a physician.  In addition, according to treatment records, the Veteran is able to maneuver around the home with a walker or other assisting devices and engage in activities in the home, including using a computer and doing the laundry.  See May 2012 VA primary care physician note; February 2011 Compensation and Pension Examination note; October 2010 VA mental health note.  There is no evidence to doubt the credibility of the Veteran's physicians.  While the Veteran has reported significant sleepiness and sedation during the day that prevents her from cooking and driving, these symptoms are in relation to her increased dosage of methadone for her back pain following a January 2010 automobile accident.  Because the January 2010 automobile accident is not a service-connected incident, the accident and its secondary effects have no bearing on the extraschedular analysis.

The Board finds the Veteran competent to testify to observable symptomatology, including her back pain, and acknowledges her reports of "some numbness and weakness in the legs while she walks with back pain."  See April 2008 VA examination; see also September 2010 Statement in Support of Claim.  However, the Board finds that "some numbness and weakness" in her legs is not so exceptional as to render her assigned schedular evaluation inadequate.  As stated above, while the Veteran's mobility is reduced, she is able to maneuver with assistive devices and perform tasks.  

Moreover, several of the Veteran's statements regarding her symptoms and their effect on her employment are contradicted by the record.  First, the Veteran has stated that she stopped working in November 1997 due to her back problems.  However, according to a November 1997 VA psychology note, the Veteran reported having quit her job in order to drive her daughter to school when she was denied a shift change needed to accommodate her daughter's school schedule.  See November 2, 1997 VA psychology note.  In addition, the Veteran reportedly expressed an unwillingness to work due to not wanting to have a supervisor.  See March 1999 VA general psychology note.  Second, during the February 2011 VA examination, the Veteran reportedly rated her pain due to hemorrhoids as 10 out of 10 in intensity and compared the pain to someone pouring alcohol inside a wound or lighting matches.  However, the examiner noted no objective signs of distress.  See February 2011 Compensation and Pension Examination note.  Third, the Veteran reportedly stated that she had daily flare-ups and rated her back pain during flare-ups as "100 [out of] 10" in intensity.  Id.  The examiner stated that such a rating would result in incapacitation.  However, the medical record does not include reports of hospitalization due to incapacitating back pain during the period of appeal.  Fourth, the Veteran reportedly stated that she also had left arm and hand pain in relation to her back pain.  However, according to the examiner, left arm and hand pain are not anatomically related to the low back.  Finally, the examiner found that the Veteran's reactions to being touched were out of proportion to any objective evidence of pathology.  The examiner's conclusions reflect the findings of the February 2004 examination, which also found that the objective findings were in no way commensurate the level of impairment and disability reported by the Veteran.  See February 2004 Compensation and Pension Examination note.  
There is no evidence to doubt the credibility of the examiners.  Based on these findings, the Board determines that the Veteran's reports of symptomatology are less than credible.  Therefore, the most credible and probative of record establishes that the Veteran's assigned evaluations for her low back strain and hemorrhoids are adequate.  38 C.F.R. § 4.16(b)

Turning to the second step in the Thun extrashecular analysis, the Board finds that the Veteran's exceptional disability presented by the Veteran's bronchitis does not warrant referral to the Under Secretary for Benefits or the Director of the Compensation service.  The record does not indicate that the Veteran is frequently hospitalized for her asthma or other conditions related to her bronchitis.  The Veteran acknowledges that she was assessed for possible asthma during her January 2011 hospitalization.  However, assessments for costochondritis and malingering were also given.  See January 2011 VA history and physical note.  Even if the January 2011 hospitalization was for an asthma attack as the Veteran contended in the February 2011 examination, the record does not indicate frequent hospitalizations for asthma attacks or other symptoms of bronchitis.  In addition, the Veteran is unemployed and has been unemployed during the rating period on appeal.  Thus, there is no competent and credible evidence of record that she has missed work, been reprimanded, been demoted, been passed over for promotion, or any other situation which would reflect "marked interference" with employment.  As such, referral of the Veteran's claim of TDIU for extraschedular consideration is unwarranted.  38 C.F.R. § 4.16(b)

The Board finds that the competent and credible evidence indicates that the Veteran's diagnosed PTSD, schizoaffective disorder, and anxiety disorder impact her ability to maintain substantially gainful employment.  See February 1998 Compensation and Pension Examination Report; October 2001 VA psychological assessment; October 2010 VA mental health note; February 2011 Compensation and Pension Examination note.  In fact, the Veteran is currently receiving SSA disability benefits for her schizoaffective and anxiety disorders.  However, none of the Veteran's diagnosed psychological disorders are service-connected.  As a result, any reduced ability in maintaining substantially gainful employment as a result of her psychological disorders may not be considered as part of the exceptional disability picture.

In reaching the above-stated conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of TDIU, including on an extraschedular basis, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2002); 
38 C.F.R. § 3.102  (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

ORDER

Entitlement to a TDIU is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


